OPINION OF THE COURT
Per Curiam.
Petitioner was admitted to practice by this court in 1951 and engaged in the practice of law until 1973. By order entered September 26, 1973, he was permitted to resign from practice. By petition dated October 18, 1991, petitioner seeks reinstatement to his profession as an attorney and counselor-at-law.
The resignation, submitted prior to the promulgation of 22 *59NYCRR 1022.25, did not set forth the nature of the misconduct or contain an admission of the allegations thereof. Accordingly, we referred the matter to the Character and Fitness Committee to elucidate the circumstances underlying the resignation. The Committee has recommended reinstatement and the petitioner moves to confirm that determination.
Because of the nature of the misconduct leading to petitioner’s resignation, as established by the petition and the evidence before the Committee, we are unable to find that the petitioner possesses the requisite character and fitness to practice law. Therefore, the motion should be denied, the recommendation of the Character and Fitness Committee disaffirmed, and the application for reinstatement denied.
Denman, P. J., Callahan, Boomer, Green and Pine, JJ., concur.
Application for reinstatement as an attorney and counselor-at-law denied.